PER CURIAM

ORDER

Christopher Forbeck (Movant) appeals the denial of his Rule 24.035 motion for postconviction relief following an evidentia-ry hearing. Movant contends that the motion court clearly erred by denying his post-conviction motion because he established that plea counsel was ineffective. Specifically, Movant argues that plea counsel was ineffective for (l) 'not explaining to Movant that failing to pay restitution on time would cause his. probation to be revoked and (2) not explaining that Movant could not hunt with firearms during probation.
We have reviewed the briefs of the parties- and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).